Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 8, 2011                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  141376 & (28)(29)                                                                                     Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Brian K. Zahra,
            Plaintiff-Appellee,                                                                                        Justices


  v                                                                  SC: 141376
                                                                     COA: 295937
                                                                     Macomb CC: 93-001791-FC
  DONALD WILLIE WILLIAMS,
             Defendant-Appellant.
  _________________________________________/

          On order of the Court, the application for leave to appeal the May 28, 2010 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The
  motions to remand are DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 8, 2011                       _________________________________________
         p0228                                                                  Clerk